             Case 1:20-cv-00553-JFR Document 37 Filed 12/08/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 BARBARA ANDERSEN,                       )        Case No. 1:20-CV-00553-JFR
                                         )
       Plaintiff,                        )
                                         )
 vs.                                     )
                                         )
 UNKNOWN DEFENDANT, AND                  )
 FORREST FENN,                           )
                                         )
       Defendants.


                          RESPONSE OF THE ESTATE OF
                     FORREST FENN, DECEASED, TO SUBPOENA


          COMES NOW Zoe Old, in her capacity as Personal Representative of the Estate

of Forrest Fenn, deceased, (Cause No. 101-PB-2020-00204, First Judicial District Court,

State of New Mexico), by and through her attorneys Sommer Karnes & Associates LLP

(Karl H. Sommer), and hereby responds to the Subpoena issued by Plaintiff Barbara

Andersen on November 25, 202o, requesting “the identity and address of the Unknown

Defendant as defined in the Amended Complaint.” The name of the individual who

found the treasure chest and who has possession and/or control of it is Jonathan “Jack”

Stuef. Zoe Old is not in possession of Mr. Stuef’s phone number or his address. His e-

mail address is jack85319834@gmail.com.

          DATED this 8th day of December, 2020.




                                             1
        Case 1:20-cv-00553-JFR Document 37 Filed 12/08/20 Page 2 of 2




                                       SOMMER KARNES & ASSOCIATES, LLP

                                       Attorneys for the Estate of Forrest Fenn

                                       By: /s/Karl H. Sommer
                                              Karl H. Sommer
                                              Post Office Box 2476
                                              Santa Fe, New Mexico 87504
                                              (505) 989-3800
                                              khs@sommerkarnes.com


                             CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the foregoing Response was submitted and
served via email this 8th day of December 2020 to Plaintiff:

Barbara Andersen
Plaintiff, Pro Se
1220 W Sherwin, unit 1E
Chicago IL 60626
bandersen@andersen-law.com

                                          /s/ Karl H. Sommer
                                              Karl H. Sommer




                                          2
